Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment due to misconduct, charging him with an overpayment of $760 in benefits, ruled recoverable, and holding he made a willfully false statement to receive benefits for which a forfeiture of 32 effective days was imposed (Labor Law, § 593, subd 3; § 594). The issues raised in the instant appeal by claimant, a building manager, involve solely questions of fact and credibility and were thus for the board’s resolution if its determination is supported by substantial evidence (e.g., Matter of Lester [Catherwood] 30 AD2d 1025). There is present in the record here substantial evidence to support the conclusions that claimant’s actions constituted misconduct (e.g., Matter of Lester [Catherwood] supra) and that he willfully misrepresented the reason for his loss of employment (e.g. Matter of Worms [Catherwood] 28 AD2d 1188). Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.